Citation Nr: 1042994	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for lumbar L4-5 fusion, 
degenerative joint disease with left L5-S1 dermatome neurogenic 
paresthesias (claimed as the upper back).

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
October 1953.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2010, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

The Board notes that in a May 2008 rating decision, the RO denied 
service connection for an upper back condition, diagnosed as age 
related cervical degenerative joint disease and degenerative disc 
disease.  The Veteran has not perfected an appeal of this matter, 
which is separate from the low back disability currently on 
appeal.  Therefore, the cervical claim is not in appellate 
status. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for PTSD and for service 
connection for lumbar L4-5 fusion, degenerative joint disease 
with left L5-S1 dermatome neurogenic paresthesias (claimed as the 
upper back) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

A right knee disability was not manifested in service or within 
the Veteran's first post service year.  There is no competent 
medical evidence showing that the Veteran's right knee 
replacement is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability 
are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2006 pre-rating letter provided notice to 
the Veteran of the evidence and information needed to 
substantiate his claim for service connection decided herein.  
These letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The June 2006 letter also 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.  The 
September 2006 RO rating decision reflects the initial 
adjudication of the claim for service connection for a right knee 
disability.  Hence, the June 2006 letter-which meets all four of 
Pelegrini's content of notice requirement- also meet the VCAA's 
timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  The Veteran has indicated 
the additional private medical records for treatment received 
post-service are no longer available.   Also of record and 
considered in connection with the appeal is the transcript of the 
September 2010 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and are deemed satisfied.  Through various notices of the RO, the 
appellant has been notified and made aware of the evidence needed 
to substantiate the claims herein decided, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  This 
rule does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within a year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

The Veteran contends that he has a current right knee disability 
related to service.  Specifically, he asserts that his right knee 
problems stem from his in-service duties as a cargo handler, 
which involved unloaded cargo planes, heavy lifting, climbing, 
crawling, and jumping off and on cargo loads.

Service treatment records are negative for complaints, findings, 
or diagnosis of a right knee problem in service.  Although the 
Veteran reported on his discharge physical examination in October 
1953 that he had a trick right knee for the last five years, 
physical examination evaluated the Veteran's lower extremities as 
clinically normal.  No objective right knee findings were 
reported.

In a December 1957 Air Force Reserve self-report of medical 
history, the Veteran denied trick or locked knee and physical 
examination revealed a clinically normal lower extremity. 

A November 1993 private medical record from E. Test, M.D., 
reflects that the Veteran was seen for complaints regarding his 
right knee.  The Veteran reported an old injury twenty five years 
ago, probably a meniscal tear.  

In an April 2005 letter, the Veteran reported that he had 
arthroscopy on the right knee in March 1994 and right knee total 
replacement in May 2003.  

In a November 2005 letter, T. Pitchford, M.D., stated that the 
Veteran had an artificial knee replaced on the right side.  

During an August 2006 VA joints examination, the Veteran reported 
that he was not claiming his right knee as a problem; therefore, 
the VA examiner did not examine the Veteran's right knee nor 
provide a nexus opinion related to service.  

During the September 2010 Board hearing, the Veteran indicated 
that he fell from the ramp of an aircraft about 10 feet on to a 
pellet load of grenades, which affected his right knee.  The 
Veteran stated that he has a replacement, a titanium knee.  When 
asked about his current right knee symptoms, the Veteran stated 
that the right knee replacement was not good.  

In this case, the service treatment records are negative for 
complaints, findings, symptoms, or diagnosis of a right knee 
disability.  While the Veteran complained of a trick right knee 
during his October 1953 separation examination, his lower 
extremities were evaluated as clinically normal.   Moreover, 
during a December 1957 Air Force Reserve examination, the Veteran 
denied a trick or locked right knee.  The first evidence that the 
Veteran was seen for right knee symptoms was in 
a November 1993 private medical record.  The evidence of the 
passage of so many post-service years before documentation of a 
right knee problem along with normal findings on the 1953 
separation examination may be weighed as evidence against the 
claim.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).   

It is acknowledged that the Veteran is competent to report 
observable symptoms such as knee pain.  Moreover, his statements 
of continuous symptoms, if credible, are ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, 
however, the Veteran affirmatively denied knee problems at his 
1957 Reserve examination, which contradicts his assertions that 
he has experienced right knee symptoms continuously since 
service.  Additionally, in 1993, the Veteran reported an old 
right knee injury that had occurred 25 years previously- which 
would have been in the late 1960s, well over a decade following 
the Veteran's discharge from active service.  Therefore, the 
Veteran's statements as to continuous right knee symptoms are not 
deemed credible.  Accordingly, continuity of symptomatology is 
not established either by the clinical evidence or by the lay 
statements of record.

Further, there is no competent medical evidence or opinion even 
suggesting that there exists a relationship between the Veteran's 
right knee replacement and his active service, and neither the 
Veteran nor his representative has identified, presented, or 
alluded to the existence of any such medical evidence or opinion.

Finally, there is no showing of right knee arthritis within the 
post-service year, such as to enable a grant of service 
connection on a presumptive basis.  38 C.F.R. § 3.307, 3.309 
(2010).

Under these circumstances, the Board concludes that the claim for 
service connection for a right knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine. However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.


REMAND

The Veteran contends that part of his duties included shipping 
deceased American personnel to Japan by plane for graves and 
registration.  He furthers that he witnessed a fellow service 
member kill two other service members while playing a game of 
cards.  

The Veteran submitted a copy of an October 2007 VA psychiatry 
consultation report reflecting complaints of depression and PTSD.  
Such record also reflects a diagnosis of PTSD, chronic, with 
secondary depression, and alcohol dependence.  

These records have not been considered by the RO and neither the 
Veteran nor his representative has expressly waived initial RO 
consideration of the evidence. Hence, a remand for RO 
consideration of this evidence, in the first instance, and 
issuance of an SSOC reflecting such consideration, is warranted.  
See 38 C.F.R. § 19.31, 19.37 (2009).
  
In addition, the Board notes that effective July 13, 2010, VA has 
amended its adjudication regulations governing service connection 
for posttraumatic stress disorder (PTSD) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or 
a psychiatrist or psychologist with whom VA has 
contracted, (emphasis added) confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to 
the claimed stressor, in the  absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a Veteran  
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  See 75 Fed. Reg. 39,843 et seq. (July 13, 
2010).

Therefore, in light of the above liberalizing issue, the Veteran 
should be afforded a VA examination to determine whether he has 
PTSD, or other psychiatric disorder, related to service.  As 
noted, under the new regulation the examination must be by a 
psychiatrist or psychologist.

With regard to the claim of service connection for a lumbar 
disability, the Board notes that while the Veteran has submitted 
a December 2006 medical opinion from T. Pitchford, M.D., in which 
he opined that the Veteran's current back pain is related to the 
injuries he sustained while in the service, a March 2008 VA spine 
examiner opined that it was impossible to determine origin, 
relationship, or cause of the Veteran's present lumbar back 
condition without resorting to mere speculation.  Standing alone, 
the December 2006 opinion is not deemed sufficient to allow the 
claim at present because it lacked any discussion of post-service 
back injury shown elsewhere in the record.  Therefore, the Board 
finds that an additional VA spine examination is necessary to 
reconcile the conflicting opinions.

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file all outstanding, pertinent, VA records.  The claims 
file currently includes outpatient treatment records from the 
Roseburg VA medical center (VAMC), dated through May 2006.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Hence, the RO must obtain all outstanding, 
pertinent, medical records from the Roseburg VAMC, dated from May 
2006 to the present.

Accordingly, these matters are REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain from the 
Roseburg VAMC all outstanding, pertinent, 
medical records from May 2006 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records from 
Federal facilities. All records and/or 
responses received should be associated 
with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to be 
performed by a psychiatrist or psychologist 
in order to determine the etiology, nature 
and severity of any psychiatric illness, to 
include PTSD.  The claims folder must to be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should opine 
whether it is at least as likely as not 
that the Veteran's claimed stressors, as 
identified above, is/are related to the 
Veteran's fear of in-service hostile 
military or terrorist activity. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  If another psychiatric disorder 
is diagnosed, it should be indicated 
whether there is any relationship between 
that disorder and the Veteran's service. 

3.  Thereafter, schedule the Veteran for a 
VA spine examination to ascertain the 
existence and etiology of any low back 
disability.  All indicated tests should be 
accomplished (to include x-rays, if 
appropriate), and all clinical findings 
reported in detail. The claims file should 
be made available to the examiner for 
review prior to entering any opinion.

The examiner is requested to provide an 
opinion concerning the etiology of the 
Veteran's low back disability,  to include 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that it is related to his active service.  
In providing this opinion, the examiner 
should reconcile his or her findings with 
opinions already of record, to include the 
December 2006 medical opinion from T. 
Pitchford, M.D., and the March 2008 VA 
spine examiner's opinion.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.  In this regard, if the examiner 
concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability 
to provide a definitive opinion was due to 
a need for further information (with said 
needed information identified) or because 
the limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's lumbar L4-5 fusion, degenerative 
joint disease with left L5-S1 dermatome 
neurogenic paresthesias.  See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010). 

4.  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for PTSD and for lumbar L4-5 
fusion, degenerative joint disease with 
left L5-S1 dermatome neurogenic 
paresthesias remaining on appeal in light 
of all pertinent evidence and legal 
authority.   If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
each issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims file 
is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


